Citation Nr: 1043869	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus and 
an anxiety disorder.  

2.  Entitlement to an increase in a 50 percent rating for an 
anxiety disorder.   
 
3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 RO rating decision that, in 
pertinent part, denied service connection for hypertension and 
denied a TDIU rating.  By this decision, the RO, in pertinent 
part, also increased the rating for the Veteran's service-
connected anxiety disorder from 30 percent to 50 percent, 
effective July 1, 2008, and assigned temporary total rating (38 
C.F.R. § 4.29) based on hospitalization for the period from May 
27, 2008 to June 30, 2008.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a VA Form 9, received in September 2010, the Veteran requested 
a hearing before the Board sitting at the RO (Travel Board 
hearing).  

As the Veteran has requested a Travel Board hearing, the case 
must be returned to the RO to arrange such a hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


